SAYLOR, Judge,
dissenting.
Although I agree that Appellant’s judgment of sentence should be vacated, I believe that on this record Appellant is entitled to a new trial and not a discharge. Since the majority holds otherwise, I respectfully dissent.
In this case, the Appellant was charged with the summary offense of harassment under 18 Pa.C.S.A. § 2709(a)(3) which provides as follows:
(a) Harassment — A person commits the crime of harassment when, with intent to harass, annoy or alarm another person:
[[Image here]]
(3) he engages in a course of conduct or repeatedly commits acts which alarm or seriously annoy such other person and which serve no legitimate purpose.
In my judgment, there was sufficient evidence from which the trier of fact could reasonably conclude that Appellant had com*690mitted the offense in question. On his first visit to the office of District Justice Klair, Appellant attempted to pay $5.00 on his brother’s traffic citation. He was told not only that his brother should appear in person to arrange a payment schedule, but also that the office did not accept payments of less than $20.00.
Despite having been so informed, Appellant made a second visit to the office two weeks later and again attempted to pay $5.00 on his brother’s citation. As a result of the ensuing altercation with District Justice Klair, Appellant was charged with the offense of disorderly conduct, although this charge was eventually nolle prossed.
Appellant then insisted on coming to the office yet a third time to show District Justice Klair the paperwork that he had received concerning the nolle pros, despite having been told that District Justice Klair had received his own copy of the paperwork. Again, a dispute ensued, leading this time to Appellant’s arrest on the charge of harassment.
In short, Appellant never had any business of his own to transact in the magistrate’s office, and he was told at his first visit that he should not return on his brother’s behalf. Therefore, the critical fact, as I see it, is not that Appellant was told at each visit not to wear the offending T-shirt in the office, but rather that Appellant’s second and third visits to the office, during which he wore the T-shirt, had no legitimate purpose whatsoever. Appellant’s assertion that the language on his T-shirt is constitutionally protected does not insulate him from liability for conduct which is otherwise criminal.
Nevertheless, I find merit in Appellant’s claim that the trial court impermissibly restricted Appellant’s testimony. After allowing District Justice Klair to testify in considerable detail about each of Appellant’s three visits to his office, the trial court informed Appellant, who was then unrepresented by counsel, that
on June 20th, the date you were arrested on this case, that is what I am interested in. I am not interested in, and it is not relevant, what happened before as far as whether or not you are guilty of harassment on this date because this is the date they say you were in the office when you argued and ... they told you to leave. So tell me what happened on the 20th.
When, at a later point, Appellant referred to “several discrepancies [in] Mr. Klair’s testimony regarding some of the incidents ... that led up to this incident[,]” the trial court replied, “I am not listening to that.”
As the majority notes, Appellant could not have been convicted of harassment as the result of a single incident. In my view, therefore, the trial court’s refusal to allow Appellant to testify concerning two of the three incidents was error requiring the award of a new trial. Accordingly, I would vacate the judgment of sentence and remand for a new trial.